DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) s 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sugimoto et al. (US 2011/0231594).
Consider claim 1, Sugimoto et al. discloses a storage system comprising a plurality of storage devices which comprises a plurality of physical parity groups, and a control unit coupled to the plurality of storage devices, wherein the control unit is configured to: form a pool area, which comprises a plurality of virtual parity groups, based on a storage area of the plurality of storage devices, manage a mapping which comprises associations between the plurality of virtual parity groups and the plurality of physical parity groups, store, when storing a data set in a virtual parity group, the data set in the physical parity group associated with the virtual parity group, wherein the data set comprises data elements whose number is a predetermined number, and the data elements are a plurality pieces of data and one or more pieces of redundant data and are respectively stored in different multiple storage devices in the physical parity group, and change, when a physical parity group comprising multiple storage devices is added, a part of associations in the mapping of existing physical parity groups which are the physical parity groups existing before the physical parity group is added (abstract, [0008], [0039], [0040], [0058], [0061], [0062], [0065], [0077], [0122], [0128], [0161], [0176], [0187], Sugimoto et al. discloses a multi-flash drive system with a formed memory pool, virtual mapping and RAID based storage including parity. Storage capacity can be removed (bad drive) and increased.).
Consider claim 2, Sugimoto et al. discloses the storage system according to claim 1, wherein the control unit is configured to change the part of associations in order to associate a part of virtual parity groups with a part of the added physical parity group instead of a part of the existing physical parity groups, and maintain the other part of the associations (abstract, [0008], [0039], [0040], [0058], [0061], [0062], [0065], [0077], [0122], [0128], [0161], [0176], [0187], Sugimoto et al. discloses that mappings are updated and data changes locations.).
Consider claim 3, Sugimoto et al. discloses the storage system according to claim 2, wherein a virtual parity group is added in addition to the physical parity group, the control unit is configured to associate at least a part of the added virtual parity group with the existing physical parity groups (abstract, [0008], [0039], [0040], [0058], [0061], [0062], [0065], [0077], [0122], [0128], [0161], [0176], [0187], Sugimoto et al. discloses that storage capacity can be removed and added. New associations are also made between the virtual and physical memory space.).
Consider claim 4, Sugimoto et al. discloses the storage system according to claim 3, wherein the control unit is configured to associate an added virtual storage group with an added physical storage group when the virtual parity group and the physical parity group is added, and change, after the virtual parity group and the physical parity group are added, associations among the added virtual parity group, the added physical parity group, existing virtual parity groups which are the virtual parity groups before the virtual parity group is added, and the existing physical parity groups (abstract, [0008], [0039], [0040], [0058], [0061], [0062], [0065], [0077], [0122], [0128], [0161], [0176], [0187], Sugimoto et al. discloses that storage capacity can be removed and added. New associations are also made between the virtual and physical memory space.).
Consider claim 5, Sugimoto et al. discloses the storage system according to claim 1, wherein the control unit is configured to, when a virtual parity group and a physical parity group are removed, associate a part of virtual parity groups other than a target virtual volume which is related to the virtual parity group to be removed with physical parity groups other than a target physical parity group which is the physical parity group to be removed, migrate data sets from the target virtual parity group and the target physical parity group to the virtual parity groups other than the target virtual parity group and the physical parity groups other than the target physical parity group (abstract, [0008], [0039], [0040], [0058], [0061], [0062], [0065], [0077], [0122], [0128], [0161], [0176], [0187], Sugimoto et al. discloses that storage capacity can be removed and data migrated. New associations are also made between the virtual and physical memory space.).
Claim 6 is the method claim of system claim 1 and is rejected in the same manner using the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136